Citation Nr: 1429775	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  14-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than June 21, 1999 for the award of a 100 percent rating for major depressive disorder with recurrent psychosis, panic disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from January 1961 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In February 2013, the Board dismissed the issues of entitlement to an effective date earlier than April 1, 1970 for the grants of service connection for residuals of a gunshot wound to the left thigh and for major depressive disorder with recurrent psychosis, panic disorder and PTSD.  The Board remanded the listed issue so that a statement of the case could be furnished.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This was accomplished in January 2014 and the Veteran filed a timely appeal.  

The VBMS and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In October 2000, the RO granted a 100 percent schedular rating for service-connected major depressive disorder recurrent with psychosis, panic disorder and PTSD effective June 21, 1999.  The Veteran did not appeal this decision within one year following notification.  






CONCLUSION OF LAW

The claim for an effective date prior to June 21, 1999 for a 100 percent schedular rating for major depressive disorder recurrent with psychosis, panic disorder and PTSD is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Regarding the Veteran's claim for an earlier effective date, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).

In this case, and as discussed below, the issue must be dismissed as a matter of law.  Accordingly, further discussion of the VCAA is not required.  

Analysis

Review of the claims folder shows that in September 1970, the RO granted service connection for schizophrenic reaction and assigned a 30 percent rating effective April 1, 1970, the date after discharge from service.  The 30 percent rating was confirmed and continued in April 1973 and June 1981.  In June 1983, the RO determined that the evidence was insufficient to evaluate the disability from May 1, 1973 to February 9, 1983 and a 30 percent rating was reinstated from February 10, 1983.  This rating was again confirmed in an October 1984 decision.  The Veteran did not appeal these decisions and they are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 1999, the Veteran submitted a claim for increase.  In October 2000, the RO increased the rating for service-connected psychiatric disorders to 100 percent from June 21, 1999.  The Veteran did not appeal this decision and it is also final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 2008, the Veteran submitted a statement indicating that he disagreed with the denial of an earlier effective date and the percentage assigned for his mental disorder.  A July 2009 deferred rating indicates that a previous rating addressed an earlier effective date for service connection for a mental disorder, but not for evaluation.  This was accomplished by rating dated in August 2009.

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013). 

Case law, however, emphasizes that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  Meaning, after a rating decision that assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd, 20 Vet. App. at 299.  Freestanding earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Id. at 300.  Accordingly, when a freestanding earlier effective date claim is made without a request for reconsideration due to CUE in the relevant rating decision, the claim must be dismissed.  Id.

Throughout the appeal, the Veteran has made vague assertions that VA made the wrong decision.  For example, in an August 2009 VA Form 9, he argued that because he was placed on the Temporary Disability Retirement List (TDRL) until he was discharged, that he should have been rated 100 percent at that time.  In a statement submitted with his February 2014 Form 9, the Veteran discussed his mental health history and stated that somebody at VA "dropped the ball early on."  He stated that June 1999 was not an anomaly and that his life as far back as 1969 had been back and forth and out of control for years.  He further stated that CUE had been made with regard to the diagnostic code assignments in the blood pressure arena.  

The Board notes that the August 2009 rating decision provided information as to the evidence necessary to establish that CUE had occurred and even stated that CUE had not been established.  It is unclear, however, what rating decision the RO was actually referring to.  The January 2014 statement of the case included the laws and regulations pertaining to CUE, but again, it does not appear that a specific CUE motion was adjudicated.  

On review, the Veteran has not specifically identified the rating decision that he believes is erroneous, nor has he identified any outcome-determinative error.  At this point, the Board does not find a reasonably raised CUE motion nor has the RO appropriately adjudicated any such motion.  The Board notes that a motion for revision based on CUE must be plead with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to raise CUE there must be some degree of specificity as to what the alleged error is and ... persuasive reasons must be given as to why the result would have been manifestly different").    

In summary, the October 2000 rating decision is final and the Veteran's challenge to the effective date for the 100 percent rating for service-connected psychiatric disorders is a freestanding earlier effective date claim and must be dismissed.  Rudd, 20 Vet. App. at 300; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that when the law is dispositive of the claim, it must be denied due to lack of legal entitlement).

The appellant is advised that if he wishes to seek revision of a prior decision on the grounds of CUE, he should so notify the RO in writing, keeping in mind the requirement that the motion must be pled with specificity.  Regulations pertaining to CUE challenges are found at 38 C.F.R. § 3.105(a) (2013).


ORDER

Entitlement to an effective date prior to June 21, 1999 for a 100 percent rating for major depressive disorder with recurrent psychosis, panic disorder and posttraumatic stress disorder (PTSD) is dismissed.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


